Case 4:20-cv-03480 Document 1-2 Filed on 10/09/20 in TXSD Page 1 of 2




               EXHIBIT $A))
 Case 4:20-cv-03480 Document 1-2 Filed on 10/09/20 in TXSD Page 2 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ELIJAH NELSON,                                    §
                                                  §
                  Plaintiff,                      §
                                                  §
       v.                                         §
                                                  §
JUUL LABS, INC., ALTRIA GROUP, INC.,              §
MOTHER MURPHY’S LABS, INC.,                       §    Case No. 4:20-cv-03480
ALTERNATIVE INGREDIENTS, INC.,                    §
TOBACCO TECHNOLOGY, INC.,                         §
ELIQUTECH, INC., MCLANE COMPANY,                  §
INC., EBY-BROWN COMPANY, LLC,                     §
CORE-MARK HOLDING COMPANY, INC.,                  §
CIRCLE K STORES INC., AND                         §
                                                  §
FICTITIOUS DEFENDANTS 1-13:                       §
                                                  §
                   Defendants.                    §


            EXHIBIT “A” - APPENDIX TO NOTICE OF REMOVAL INDEX
1. Docket Sheet for the Elijah Nelson v. Juul Labs, Inc., et al; Case No. 2020-47159, In the

   281st Judicial District Court of Harris County, Texas

2. Complaint Demand for Jury Trial, dated August 7, 2020

3. Filed Stamp Civil Case Information Sheet, dated August 7, 2020

4. Requests for 9 Citations, dated August 7, 2020

5. DCA Generic Letter, dated August 28, 2020

6. Original Petition Service, dated September 10, 2020

7. Request for Citation for Circle K Stores Inc., dated September 10, 2020

8. Amended Original Petition, dated September 16, 2020

9. Notice of Filing of Notice of Removal (to be filed after this Notice of Removal is filed in

   the U.S. District Court for the Southern District of Texas, Houston Division)
